COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


DYNATRAN
AND
PACIFIC EMPLOYERS INSURANCE COMPANY

v.   Record No. 2541-94-2                         MEMORANDUM OPINION *
                                                      PER CURIAM
ROSE MARIE COOKE                                     JUNE 13, 1995


                                          FROM THE VIRGINIA
WORKERS' COMPENSATION COMMISSION
             (Lisa Frisina Clement, on brief), for appellants.

             (Geoffrey R. McDonald; Laura Large Geller; McDonald &
             Snesil, on brief), for appellee.



     Dynatran and its insurer (hereinafter collectively referred

to as "employer") contend that the Workers' Compensation

Commission erred in finding that it failed to prove that Rose

Marie Cooke's claim was barred due to her willful misconduct.

Specifically, the employer contends that the commission erred in

finding that it failed to prove that Cooke's failure to wear a

back belt was the proximate cause of her back injury.       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.
     On December 7, 1993, Cooke was working as a laborer for the

employer.   She testified that, on that date, she lifted a heavy

vise, weighing between fifty and seventy-five pounds, and carried
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
it down stairs.   She felt pain in her back as she reached the

last part of the stairs.   She admitted that, at the time of her

injury, she was not wearing a back belt that had been previously

provided to her by the employer.       She also admitted that she knew

it was the employer's policy that all employees were required to

wear the back belt whenever they performed heavy lifting.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"Factual findings of the commission are binding on appeal."

Spruill v. C.W. Wright Constr. Co., 8 Va. App. 330, 332, 381
S.E.2d 359, 360 (1989).    "'The questions of whether or not a

claimant has been guilty of willful misconduct and whether such

misconduct was a proximate cause of the employee's accident are

issues of fact.'"   Uninsured Employer's Fund v. Keppel, 1 Va.

App. 162, 165, 335 S.E.2d 851, 852 (1985).

     The dispute in this case is whether Cooke's failure to wear

the back belt was the proximate cause of her injury.      Cooke's

treating physicians, Drs. Bruce Miller and William White, did not

render any opinion on this point.

     Dr. Charles Bonner, who evaluated Cooke on June 3, 1994 at

her request, related that Cooke's injury did not occur while

lifting, but rather it occurred when she twisted her body while

carrying a heavy object.   Thus, Dr. Bonner opined that the back

belt would have had no effect on Cooke's injury because it was



                                   2
not designed to control the type of movement that caused Cooke's

injury.   Dr. Jerome Smith reported that the injury could have

occurred even with the use of the back belt.

     The opinions of Dr. Mayo Friedlis and Dr. Laura Staton were

submitted to the commission by the employer.   Dr. Friedlis opined

that the use of the back belt by Cooke "could have prevented

[her] back injury" and "would likely have prevented her injury."

Dr. Staton opined that "[t]he use of the [back] belt could have

prevented this injury."
     In light of this conflicting medical evidence, we cannot say

as matter of law that the commission erred in finding that the

employer did not meet its burden to establish that Cooke's

failure to wear the back belt was the proximate cause of her

injury.   "Questions raised by conflicting medical opinions must

be decided by the commission."   Penley v. Island Creek Coal Co.,

8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     Since our rulings on the issues raised by the employer

dispose of this appeal, we will not address Cooke's second

question presented.

     For the reasons stated, we affirm the commission's decision.
                                                     Affirmed.




                                 3